Order entered June 17, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-00142-CV

                               DARREN MELTON, Appellant

                                               V.

                               601 JEALOUSE, LLC, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-18-06444-B

                                           ORDER
       By order dated March 22, 2019, we stayed all efforts to enforce the trial court’s judgment

and any writs of possession or writs of execution issued in the underlying proceeding. Before

the Court is appellee’s June 10, 2019 motion requesting this Court authorize the issuance of a

writ of possession because the subject property is not used for residential purposes only and

because appellant failed to post the supersedeas bond within ten days of the date of the trial

court’s judgment. See TEX. PROP. CODE ANN. § 24.007. We DENY the motion.

       The clerk’s and reporter’s records are overdue. Appellant is presumed indigent and

allowed to proceed without payment of costs. Accordingly, we ORDER John Warren, Dallas

County Clerk, to file the clerk’s record within twenty days of the date of this order. We

ORDER Robin Washington, Official Court Reporter of County Court at Law No. 2, to file either
the reporter’s record or written verification that appellant has not requested preparation of the

reporter’s record, within twenty days of the date of this order. We caution appellant that if the

Court receives written verification of no request, the Court will order the appeal be submitted

without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk of this Court to send a copy of this order to Mr. Warren; Ms.

Washington; and all parties.

                                                     /s/      BILL WHITEHILL
                                                              JUSTICE